Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Pursuant to the amendment dated 09/13/2021 claims 1-26 have been cancelled and new claims 27-46 have been added.  Claims 27-46 are pending and under current examination.  

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/494,659, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the limitation specifying that the disease being treated be “ankylosing spondylitis, tendinitis, bursitis, acute gout and primary dysmenorrhea” is not supported .  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

This is a new matter rejection.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant application is a continuation of US 14/119,387, which is a 371 of PCT/US2012/041331; however, these applications fail to provide support within the meaning of 35 USC 112(a) for certain limitations recited in the claims.  Specifically, there is not support for the limitation specifying that the disease being treated be “ankylosing spondylitis, tendinitis, bursitis, acute gout and primary 

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 35, 43, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "acceptable" in claim 27 is a relative term which renders the claim indefinite.  The term "acceptable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the interest of compact prosecution the term “acceptable food” is not considered limiting beyond any “food” as all foods will be acceptable to someone.

.

The term "acceptable" in claim 43 is a relative term which renders the claim indefinite.  The term "acceptable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the interest of compact prosecution the term “acceptable food” is not considered limiting beyond any “food” as all foods will be acceptable to someone.

The term "acceptable" in claim 45 is a relative term which renders the claim indefinite.  The term "acceptable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the interest of compact prosecution the term “acceptable food” is not considered limiting beyond any “food” as all foods will be acceptable to someone.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 27 and 30-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaklic et al. (WO 2005/046652; publication date: 05/26/2005; cited in the IDS filed on 09/13/2019) in view of Szymczak et al. (US 7,101,573; issue date: 09/05/2006; cited in the IDS filed on 09/13/2019), Tidmarsh et al. (US 2011/0313009; publication date: 12/22/2011; cited in the IDS filed on 09/13/2019) and further in view of Bourke et al. (US 5,637,320; issue date: 06/10/1997; cited in the IDS filed on 09/13/2019), as evidenced by Sakamoto et al. (US 4,828,840; issue date: 05/09/1989; cited in the IDS filed on 09/13/2019).  

Jaklic discloses a composition that is an analgesic for once daily administration (page 1), therefore it would be obvious to use Jaklic’s composition in a method of treating pain in a patient in need thereof by administering the composition, because this is the intention of the product.  
Jaklic discloses a multi-unit controlled release formulation comprising coated pellets that contain a drug, microcrystalline cellulose, and a coating (abstract).  While example compositions focus on ketoprofen, it would have been prima facie obvious at the time of the instant invention to formulate naproxen according to the teachings of Jaklic because Jaklic suggests doing so (page 6, 4th full para; limitation of instant claims 27, 42, and 44).  The microcrystalline cellulose may be silicified microcrystalline cellulose such as Prosolv (page 3, second full paragraph; limitation of instant claims 27, 42, and 44).  With respect to the limitation of instant claims 27, 42, and 44 that the silicified microcrystalline cellulose be silicified high density microcrystalline cellulose composed of 98% microcrystalline cellulose and 2% colloidal silicon dioxide cellulose, Jaklic does not expressly state that Prosolv includes high density silicified microcrystalline cellulose composed of 98% microcrystalline cellulose and 2% colloidal silicon dioxide cellulose; however the examiner considers the broad disclosure of Jaklic to include high density silicified microcrystalline cellulose as this substance was known 
With regard to the release profile required by instant claims 27, 42, and 44, one of ordinary skill in the art would have been aware that formulating naproxen with either the Avicel or Prosolv disclosed by Jaklic would result in a composition in which naproxen would be released immediately in view of Tidmarsh: see Table 3, table 4, and 
Thus, one of ordinary skill in the art in following the teachings of Jaklic to formulate naproxen as a sustained release composition would be aware that naproxen and the microcrystalline cellulose or silicified microcrystalline cellulose disclosed as the core polymer would form an immediate release composition; however one of ordinary skill in the art would also be aware, in view of Jaklic, that polymers such as water insoluble ethylcellulose and pH dependent acidoresistant polymers may be used to control drug release from the core, as noted above.  Jaklic’s composition is for controlled release of active agent and can be used to achieve drug release in a pH dependent or independent manner such that at approximately neutral pH 20-50% of the drug is released in 2 hours, 40-70 % of the drug is released in 4 hours, and 55-90% of the drug is released after 18 hours.  Thus, extended release can be achieved with Jaklic's formulation.  This release profile disclosed for ketoprofen is slower in terms of percent drug released than required by claims 27, 42, and 44; however, a release profile identical to the profile required by instant claims 27, 42, and 44 was known to be useful for naproxen at the time of the instant invention:
Bourke discloses that a formulation that releases naproxen according to the following profile is desirable:  A dissolution rate which when measured in a type 1 dissolution basket apparatus according to U.S. Pharmacopoeia XXII in phosphate buffer at pH 7.2 and at 75 r.p.m. corresponds to the following dissolution pattern: (a) from 15 to 50% of the total amount of naproxen is released after 0.5 hours of measurement in said apparatus; (b) from 25 to 75% of the total amount naproxen is released after 1 hour prima facie obvious to adjust the coating thickness and/or the relative amounts of the two release rate controlling polymers in the coating, as well as the amount of naproxen and amount of microcrystalline cellulose in Jaklic’s composition when formulating naproxen in order to achieve the target release profile disclosed by Bourke because this was known at the time of the instant invention to be a desirable release profile for naproxen.  The skilled Artisan would have had a reasonable expectation of success because Jaklic is able to achieve extended release, and optimizing the release rate would merely be a matter of adjusting the ratios of drug, microcrystalline cellulose, and coating followed by routine testing of dissolution rate according to USP protocols.  See MPEP 2144.05 regarding routine optimization.  
With respect to the limitations of instant claims 27, 31, 42, and 44 that the naproxen is in reversible association with the drug binding polymer, the examiner considers this property to be inherent in the invention disclosed by Jaklic because in some embodiments the core comprises both naproxen and microcrystalline cellulose and nothing else.  Thus, the two substances are in close contact with each other but are not covalently bound in a manner similar to the instant composition, as claimed.  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).  Moreover, the examiner considers this feature to flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
With respect to instant claims 30, 32, and 35, Bourke discloses that polymers suitable for forming the core of a multiparticulate composition for naproxen delivery include: the water soluble polymer, polyethylene glycol (col 3, lines 48-51), or any of the following water-insoluble polymers: cellulose acetate, cellulose propionate, cellulose acetate propionate, cellulose acetate butyrate, cellulose acetate phthalate, cellulose triacetate, poly(methyl methacrylate), poly(ethyl methacrylate), poly(butyl methacrylate), poly(isobutyl methacrylate), poly(hexyl methacrylate), poly(isodecyl methacrylate), poly(lauryl methacrylate), poly(phenyl methacrylate), poly(methyl acrylate), poly(isopropyl acrylate), poly(isobutyl acrylate), poly(octadecyl acrylate), poly (ethylene), poly(ethylene) low density, poly(ethylene) high density, poly(propylene), poly(ethylene oxide), poly(ethylene terephthalate), poly(vinyl isobutyl ether), poly(vinyl acetate), poly(vinylchloride) or polyurethane.  It would have been prima facie obvious at the time of the instant invention to combine any of the polymers disclosed by Bourke as suitable for sustained release of naproxen with the microcrystalline cellulose disclosed by Jaklic because these substances were known for the same purpose.  Please refer to MPEP prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  
With respect to instant claim 33, Jaklic discloses adding the water insoluble, water swellable polymer Eudragit NE 30 D to the coat (page 4, 5th full para).  
With respect to instant claims 34 and 35, the pellets are formed by combining drug powder and microcrystalline cellulose powder followed by granulation (page 5, 4th full para).  The examiner considers the resulting composition to be comprised of a powder comprising particles of naproxen and particles of microcrystalline cellulose, absent evidence to the contrary.  
The composition is intended for once-daily use (page 1, line 11, limitation of instant claim 36).  
With respect to instant claim 37, the examiner considers the dosage form disclosed by Jaklic to also be suitable for twice daily administration as the target dose may vary depending upon the type and severity of the pain being treated.  
With respect to instant claim 39, the pellets disclosed by Jaklic may be filled into capsules or compressed into tablets (page 5, 6th full para).  

Claims 28, 29, and 42-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaklic et al. (WO 2005/046652; publication date: 05/26/2005; cited in the IDS filed on 09/13/2019) in view of Szymczak et al. (US 7,101,573; issue date: 09/05/2006; cited in the IDS filed on 09/13/2019), Tidmarsh et al. (US 2011/0313009; publication date: 12/22/2011; cited in the IDS filed on 09/13/2019) and further in view of Bourke et al. (US 5,637,320; issue date: 06/10/1997; cited in the IDS filed on 09/13/2019), as evidenced by Sakamoto et al. (US 4,828,840; issue date: 05/09/1989; cited in the IDS filed on 09/13/2019) as applied to claims 27 and 30-41 above and further in view of Depui et al. (US 6,365,184; issue date: 04/02/2002) and Chauhan et al. (US 2010/0255082; publication date: 10/07/2010).  

The relevant disclosures of Jaklic, Szymczak, Tidmarsh, Bourke, and Sakamoto are set forth above. 
These disclosures render obvious a method of treating pain in a patient in need thereof by administering a composition as delimited in the instant claims, in the form of a tablet or capsule.  
None of these references disclose administering the composition in the form of sprinkles as required by claim 42 or treating pain associated with the diseases recited in claim 44.
Depui teaches that NSAIDS, including naproxen (col 8, line 3), are used for treatment of chronic diseases like osteoarthritis which are often seen in the elderly (col 1, lines 64-65) and that some patients have difficulty swallowing (col 4, lines 56-57).
Chauhan discloses that is common to sprinkle particulate medications that cannot be easily swallowed onto soft food that can be easily swallowed without chewing (0003).  
It would have been prima facie obvious to sprinkle (limitation of instant claims 42 44) the naproxen formulation disclosed by Jaklic on soft food to treat osteoarthritis (limitation of instant claim 44) patients who have difficulty swallowing (limitations of instant claims 28, 29, 43, 45, and 46).  A person of ordinary skill in the art would have been motivated to do so in order to ensure that all of the medication was received by the patient.  The skilled artisan would have had a reasonable expectation of success 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,463,611. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.
Inter alia, the claims of the ‘611 patent embrace A particulate composition comprising
(a) a biologically active core, said biologically active core comprising
(i) naproxen, a pharmaceutically acceptable salt of said naproxen, or a combination thereof and
(ii) a drug binding polymer comprising a silicified high density microcrystalline B cellulose composed of 98% microcrystalline cellulose and 2% colloidal silicon dioxide, wherein said naproxen, said pharmaceutically acceptable salt of said naproxen, or said 
(b) a coat, said coat comprising a membrane-forming polymer, said membrane-forming polymer comprising ethylcellulose and surrounding said biologically active core, wherein the particulate composition comprises microparticles/microparticulates having average diameter of from about 100 μm to about 900 μm;
wherein the particulate composition has a dissolution rate which when measured in a type 1 dissolution basket apparatus according to U.S. Pharmacopoeia XXII in phosphate buffer at pH 7.2 and at 75 r.p.m. corresponds to the following dissolution pattern
(1) from 15 to 50% of the total amount of said naproxen, said pharmaceutically acceptable salt of said naproxen, or said combination thereof is released after 0.5 hours of measurement in said apparatus;
(2) from 25 to 75% of the total amount of said naproxen, said pharmaceutically acceptable salt of said naproxen, or said combination thereof is released after 1 hour of measurement in said apparatus; and
(3) not less than 65% of the total amount of said naproxen, said pharmaceutically acceptable salt of said naproxen, or said combination thereof is released after 4 hours of measurement in said apparatus.
The core may further comprise a set of one or more drug binding polymers selected from the group consisting of cellulose acetate, cellulose propionate, cellulose acetate propionate, cellulose acetate butyrate, cellulose acetate phthalate, cellulose triacetate, poly(methyl methacrylate), poly(ethyl methacrylate), poly(butyl methacrylate), 
The reversible association between naproxen, said pharmaceutically acceptable salt of said naproxen, or said combination thereof and said drug binding polymer comprises chemical bonding, ionic bonding, complexation, van der Waals interaction, hydrogen bonding, or combinations thereof.
At least one of said set of one or more drug binding polymers may be insoluble in water and at least one of said set of one or more polymers may be soluble in water.
The coat further comprises a water-insoluble, water-permeable polymer capable of retarding drug release.
The particle size distributions are identical to those recited in the instant claims.  
The compositions may be in the form of tablet or capsule.  
The claims of the ‘611 patent are directed towards the composition; however, the ‘611 specification indicates the invention embraces a method of treating pain by administering the composition to a patient suffering from osteoarthritis or rheumatoid arthritis.  The composition is in the form of sprinkles and can be administered with an acceptable soft food for patients that have difficulty swallowing (See col 1, line 25; paragraph bridging col 1-2; and col 38, and lines 32 and 56 of the ‘611 specification). 
Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. U.S. Court of Appeals Federal Circuit, 95 USPQ2d 1797.

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617